IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                             No. 99-40848
                         Conference Calendar



TOMMY EARL BOONE, JR.,

                                     Plaintiff-Appellant,

versus

JANIE COCKRELL, Director, Texas Department of Criminal
Justice, Institutional Division, Individually & In her
Official Capacity as Director; GARY J. GOMEZ, Director of
Inmate Grievances Region III; E. HARBIN, Assistant Warden
Stiles Unit,

                                     Defendants-Appellees.


                      ---------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CV-1823
                      ---------------------

                          December 12, 2001

Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Tommy Earl Boone, Jr., #283484, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as frivolous and for failure to state a claim.    He has also filed

motions for appointment of counsel and for permission to file a

supplemental brief.   These motions are DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40848
                                - 2 -

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel

and liberally construes briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with

the requirements of Fed. R. App. P. 28.     Grant v. Cuellar, 59

F.3d 523, 524 (5th Cir. 1995).    This court will not construct

arguments or theories for Boone absent any coherent discussion of

those issues.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).      Boone makes no

coherent argument challenging the correctness of the district

court’s judgment.    Boone’s appeal is without arguable merit and

is frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.      See

5TH CIR. R. 42.2.

     The district court’s dismissal of the present case and this

court’s dismissal of Boone’s appeal count as two strikes against

him for purposes of 28 U.S.C. § 1915(g).    Boone has already

accumulated four strikes.    See Boone v. Anderson County, Tex.,

No. 99-41115 (5th Cir. Sept. 20, 2001)(unpublished); Boone v.

Garrett, No. 01-40015 (5th Cir. Aug. 23, 2001)(unpublished).

Because he is subject to the three-strikes bar under the statute,

Boone is BARRED from proceeding in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; 28 U.S.C. § 1915(g) BAR
     IMPOSED.